Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the RCE filed 12/7/21.
Claims 1-20 are pending, and claims 13-16, 18-20 remain withdrawn from further consideration as being drawn to a nonelected invention/species.
Information Disclosure Statement
The IDS filed 10/15/21 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a 
Claim 1 now recites “when the downlink data frame is not the dominant data frame, receive setting information indicating whether the wireless communication circuit is in the first mode or in the second mode from the external electronic device” (emphasis added).  However, the limitation “indicating whether the wireless communication circuit is in the first mode or in the second mode” is not supported/described in the original application and hence, constitutes new matter.  
Applicant cites paragraph no. 0072 in the published application as support for the newly added limitations of claim 1.  In paragraph no. 0072, it discloses “However, when the downlink data frame is not a dominant data frame, the electronic device 101 may receive setting information of the Doppler mode from the external electronic device 202” (emphasis added).  The original disclosure “setting information of the Doppler mode” does not correspond to the newly added limitation “setting information indicating whether the wireless communication circuit is in the first mode or in the second mode.”
Dependent claims 2-12 and 17 fall in view of claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation/term “dominant data frame” renders the claim indefinite since it is not readily apparent how this newly added limitation should be construed.  Applicant cites paragraph no. 0072 of the published application as providing support for this limitation and while it does provide literal support for the term, it does not assist with construing the term since it does not provide a definition of the term.  Paragraph no. 0171 of the published application gives two examples of a “dominant data frame” when the data frame is an uplink data frame.  Assuming that the distinction between uplink and downlink is immaterial, this paragraph still does not help with the term construction since other examples may be possible.  Hence, the claim is indefinite since a reasonable construction of the term “dominant data frame” cannot be ascertained.  A clarification of the meaning of this term is respectfully requested from the applicant.
Dependent claims 2-12 and 17 fall in view of claim 1.
For purposes of applying prior art, the above-identified vague and indefinite claim limitations are interpreted to read on the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., US 2019/0013978, (“Zhou”) in view of Krishnamoorthi et al., US 2009/0245333, (“Krishnamoorthi”).
Regarding independent claim 1, Zhou teaches the claimed limitations “An electronic device (Fig. 2, receiving device 210, see paragraph no. 0082 for a list of possible receiving devices or stations; see also, Fig. 14 for a wireless device 1405), comprising: 
5a wireless communication circuit (Fig. 14, transceivers 1435; see also, paragraph no. 0084 which discloses WLAN protocols such as IEEE 802.11ax) configured to wirelessly communicate with an external electronic device (Fig. 14, access point 105; see also, Fig. 2 transmitting device 205 which could be an access point) by using a short-range wireless communication protocol (e.g., IEEE 802.11ax), the external electronic device being configured to transmit a first data frame including a first preamble, a first header, and a first payload in a first mode, and to transmit a second data frame including a second preamble, a second header, a second payload having at least one 10mid-amble in a second mode (the “second data frame” reads on the doppler mode frame shown in Fig. 3 which includes a mid-amble 305-a and the “first data frame” reads on the non-doppler mode frame which would be the frame shown in Fig. 3 minus the mid-ambles; see also, paragraph no. 0100 and Fig. 4 which discloses that the signal 415 ; 
a processor operatively connected with the wireless communication circuit (Fig. 14, processor 1420); and 
a memory (Fig. 14, memory 1425 and software 1430) operatively connected with the processor, wherein the memory stores instructions, which when executed, cause the processor 15to: 
when a downlink data frame is a dominant data frame (the limitation “dominant data frame” reads on the non-doppler mode frame which would be the frame shown in Fig. 3 minus the mid-ambles and received in a downlink from the transmitting device/AP 405 shown in Figs. 2 and 4);
receive first data from the external electronic device at a first time through a wireless communication channel by using the wireless communication circuit (see Fig. 4, signal 415 and paragraph no. 0100, “The signal 415 may include one or more PPDUs”; the broadly recited “first data” could read on the first PPDU or alternatively, the first data symbol 310 (data symbol 310 immediately following the field, HE-LTFn field 360-N) within the payload as shown in Fig. 3), 
receive second data from the external electronic device at a second time after the first time through the wireless communication channel by using the 20wireless communication circuit (see Fig. 4, signal 415 and paragraph no. 0100, “The signal 415 one or more PPDUs”; the broadly recited “second data” could read on the second PPDU or alternatively, the second data symbol 310 (data symbol 310 immediately following the first data symbol 310, supra) within the payload as shown in Fig. 3), and  561235-1231 (SP19135-US) 
transmit, to the external electronic device, a first request to change from the first mode to the second mode by using the wireless communication circuit” (Fig. 4, indication 445 teaches the “first request”, see also paragraph nos. 0108 and 0109 which disclose that the indication 445 or “first request” may include the determined format parameter or parameters which “may indicate a type of PPDU that may be transmitted to the receiving device 410 in a subsequent signal … whether the PPDU is to include a mid-amble (for example, a Doppler mode bit),” see paragraph no. 0108 in particular; since the indication 445 indicates to the transmitting device 205 that the mode should be changed to the Doppler mode or “second mode,” the “transmit” limitation is met by Zhou especially since applicant’s specification discloses that a Doppler mode is the second mode)
and 2Attorney Docket No: 1235-1231 (SP19135-USIP)when the downlink data frame is not the dominant data frame (the limitation “not the dominant data frame” reads on the doppler mode frame shown in Fig. 3 which includes a mid-amble 305-a and received in a downlink from the transmitting device/AP 405 shown in Figs. 2 and 4, e.g., after the indication 445 is sent by the receiving device 410 to the transmitting device 405 as shown in Fig. 4 and described in paragraph nos. , receive setting information indicating whether the wireless communication circuit is in the first mode or in the second mode from the external electronic device” (after the indication 445 is sent, the receiving device 410 may receive a Doppler mode frame as shown in Fig. 3 as a subsequent PPDU from the transmitting device 405, see paragraph nos. 0109 – 0111; the Doppler mode frame includes a Doppler bit included in HE-SIG-A field 345 which teaches the limitation “receive setting information indicating whether the wireless communication circuit is in the first mode or in the second mode from the external electronic device” – i.e., the “setting information” reads on the Doppler bit since this bit indicates to the receiving device 410 that it is now in the “second mode” or Doppler mode) as now recited.
Zhou does not appear to explicitly teach the limitation “compare a first reception state related to the first data and a second reception state related to the second data” nor its related limitation “based on a result of the comparing” as it relates to the “transmit” limitation as recited in claim 1 in relation to the embodiment shown in Fig. 4.  
However, Zhou also teaches in the embodiment shown in Fig. 5 that the receiving device 510 may identify a Doppler shift of a signal transmitted by the transmitting device 505 and identifying a Doppler shift may be an example of identifying a channel condition, etc. described with reference to block 430 of Fig. 4, see paragraph no. 0116.  Zhou also teaches that the receiving device 510 may identify a Doppler shift based on pilot carriers or sub-carriers included in a PPDU and that the receiving device 510 may correlations between the pilot carriers or sub-carriers to identify a Doppler shift (emphasis added), see paragraph nos. 0118 and 0119.  The identification of the Doppler shift may then be used to request a change to the Doppler mode by the receiving device 510, see paragraph no. 0121.  Hence, Zhou in its description of the embodiment shown in Fig. 5 teaches the limitation “compare a first reception state related to the first data with a second reception state related to the second data” (correlations between the pilot carriers or sub-carriers, supra) and “transmit, to the external electronic device, a first request to change from the first mode to the second mode by using the wireless communication circuit, based on a result of the comparing” (see paragraph no. 0121 and indication 545 shown in Fig. 5 which teaches the limitation “first request to change”).  See also, paragraph no. 0107 which discloses that to determine a format parameter, the receiving device 410 may compare the identified channel conditions, … to one or more sets of criteria … The criteria may include relative criteria, such as a threshold that is based on previous channel conditions … and/or decoded results.  This paragraph appears to inherently teach the limitations “compare a first reception state …” and “transmit, to the external electronic device … based on a result of the comparing” as recited in claim 1.
Krishnamoorthi more clearly teaches the limitation “compare a first reception state related to the first data with a second reception state related to the second data” (see paragraph no. 0025 which discloses, e.g., “The measurement may, for example, differences between channel estimates of two sequentially occurring symbols” (emphasis added); the “compare” limitation reads on the differences and the limitations “first data” and “second data” read on the disclosed two sequentially occurring symbols in Krishnamoorthi) and based on this comparison or correlation, a channel estimation scheme is then determined, see paragraph no. 0027.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Zhou (e.g., the embodiment shown in Fig. 4) by incorporating the additional teachings of Zhou (e.g., the Fig. 5 embodiment) or Krishnamoorthi to improve the detection of a Doppler shift by incorporating known methods of detecting the Doppler shift as suggested by Zhou in paragraph nos. 0118, 0119, and 0121 or alternatively, to improve the performance of OFDM transceiver devices in high Doppler environments and/or adapt the channel estimation based on conditions affecting the channel such as high Doppler conditions, as suggested by Krishnamoorthi in paragraph nos. 0023 and 0027.
Regarding claim 2, Zhou teaches “wherein the instructions, when executed, further cause the processor to receive the first data frame comprising the first payload, from the external electronic device, in the first mode (see Fig. 4, signal 415 and Fig. 3 minus the mid-ambles), and wherein the first data and the second data are included in the first payload” (the “first” and “second” data read on the data symbols 310 of a PPDU without the mid-ambles as is known in IEEE 802.11ax, see paragraph no. 0084 which 
Regarding claim 3, Zhou teaches “wherein the instructions, when executed, further cause the processor to receive a first first data frame and a second first data frame from the external electronic device in the first mode (in the initial non-doppler mode in which signal 415 is transmitted by transmitting device 405 to receiving device 410 as shown in Fig. 4, the signal 415 includes one or more PPDUs which teaches the “first first data frame” and “second first data frame”, see paragraph no. 0100), wherein the first data is included in the first first data frame, and wherein the second data is included in the second first data frame” (the “first” and “second” data read on the data included in the PPDUs, supra).
Regarding claim 4, Zhou teaches “wherein the short-range wireless communication protocol comprises an Institute of Electrical and Electronics Engineers (IEEE) 802.11 ax protocol, and the second mode is a communication mode in which a Doppler mode is enabled” (paragraph nos. 0084 and 0108).  
Regarding claim 5, Zhou teaches “wherein the wireless communication channel comprises a specified frequency, 571235-1231 (SP19135-US)wherein the first reception state is at the specified frequency when the first data is received, wherein the second reception state is at the specified frequency when the second data is received” (the “specified frequency” reads on e.g., the specified frequency set forth in the IEEE 802.11ax standard as disclosed in 
Regarding claim 6, Zhou teaches “wherein the specified frequency comprises a pilot sub-carrier frequency” (paragraph nos. 0118, 0119).  
Regarding claim 7, Zhou teaches “wherein the instructions, when executed, 10further cause the processor to compare the first reception state related to the first data with the second reception state related to the second data based on a correlation between the first reception state and the second reception state” (see paragraph no. 0119 which discloses determining a correlation between the pilot sub-carriers).  
Regarding claim 8, Zhou teaches “wherein the first data comprises a first 15orthogonal frequency division multiplexing (OFDM) symbol and the second data comprises a second OFDM symbol” (the data symbols 310 shown in Fig. 3 may be OFDM symbols, see paragraph no. 0078).  
Regarding claim 9, Zhou teaches “wherein the first request is included in at least one of a header (the indication 445 of Fig. 4 may be included in existing HE control fields or “header”, see paragraph no. 0109) or a vendor specific information element”.
Regarding claim 11, Zhou teaches “wherein the first request further comprises an insertion periodicity of the at least one mid-amble” (paragraph no. 0015, “where the indication includes an interval field that indicates the mid-amble interval”).

transmit, to the external electronic device, a result (Fig. 4, indication 445), and  
5receive the first or second data frame in the first or second mode, respectively, which is determined by the external electronic device based on a result” (paragraph no. 0111, “the transmitting device 405 may configure a subsequent PPDU for transmission based at least in part on a format parameter included in the indication 445”).
	Zhou does not teach that the result is “of comparing the first reception state and the second reception state” nor the related limitation “based on a result of the comparing” as it relates to the “receive” limitation as recited in claim 17 in relation to the embodiment shown in Fig. 4.  However, Zhou, in the embodiment shown in Fig. 5, teaches these limitations, see paragraph nos. 0119, 0128, 0130.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Zhou and Krishnamoorthi by incorporating the additional teachings of Zhou to further improve the receipt of data frames by the receiving device in high Doppler conditions, as suggested by Zhou in, e.g., paragraph no. 0121.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Krishnamoorthi as applied to claim 1 above, and further in view of Malik et al., US 2016/0255653, (“Malik”).

	Malik teaches WLAN communications using a frame carrying a vendor specific information element, see paragraph no. 0013.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Zhou and Krishnamoorthi by incorporating the teachings of Malik to enable communications between a user equipment and the network using frames or messages specific to the manufacturer of the equipment as is known in the art.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Krishnamoorthi as applied to claim 1 above, and further in view of Yu et al., US 2020/0204417, (“Yu”).
Regarding claim 12, Zhou teaches “receive third data from the external electronic device at a third time through the wireless communication channel by using the communication circuit (see Fig. 3 and paragraph no. 0110; the “third data” reads on either the third PPDU or the third data symbol 310 within the payload as shown in Fig. 3), receive fourth data from the external electronic device at a fourth time after the third time through the wireless communication channel by using the communication 
Zhou does not teach “compare a third reception state related to the third data and a fourth reception state related to the fourth data, and transmit a second request to change from the second mode to the first mode to the external electronic device based at least in part on a result of the comparing” as recited in claim 12 in relation the embodiment shown in Fig. 4.
However, Zhou teaches the limitation “compare a third reception state related to the third data and a fourth reception state related to the fourth data” in its description of the embodiment shown in Fig. 5, see, e.g., paragraph no. 0119 which discloses that the receiving device 510 determines correlations between the pilot carriers or sub-carriers to identify a Doppler shift.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Zhou and Krishnamoorthi by incorporating the additional teachings of Zhou to further improve the receipt of data frames by the receiving device in high Doppler conditions, as suggested by Zhou in, e.g., paragraph no. 0121.
Yu teaches “transmit a second request to change from the second mode to the first mode to the external electronic device based at least in part on a result” (see paragraph nos. 0129 and Table 3 which shows a Doppler mode bit).  In Table 3, a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Zhou and Krishnamoorthi by incorporating the teachings of Yu to enable the user equipment or station to switch back to the non-Doppler mode when the channel conditions change in order to reduce the overhead in signaling by using frames without the mid-ambles.
Zhou, Krishanmoorthi, and Yu do not teach the limitation “of the comparing” as it relates to the “transmit” limitation.
However, this limitation is deemed to logically follow from the above modification of Zhou, Krishnamoorthi, and Yu.  Alternatively, this would been obvious to change the modes by measuring the channel condition between the user equipment and the network by correlating the pilot carriers or sub-carriers in the PPDU, thereby improving the data communication between the devices in high Doppler conditions.
Response to Arguments
Applicant's arguments filed 12/7/21 have been fully considered but they are not persuasive.

These arguments are not persuasive.  An impermissible dissection of the claim language as outlined in the cited portion of the MPEP has not occurred since the claim as a whole has been considered.  The teachings that are apparently lacking in Zhou, vis a vis claim 1, are found in Krishamoorthi as outlined in the detailed rejection above and hence, each claim limitation of claim 1 has been considered by the examiner as promulgated in the cited portion of the MPEP.  In addition, the limitation “transmit, to the external electronic device, a first request to change from the first mode to the second mode by using the wireless communication circuit, based on a result of the comparing" and in particular, the latter limitation “based on a result of the comparing” appear to be inherently taught in the embodiment (Fig. 4 of Zhou) relied upon in the rejection or alternatively, taught in the embodiment shown in Fig. 5, and hence, at least suggested by Zhou, see the rejection above, pages 9-10 of the office action.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See paragraph no. 0177 of Chang et al., US 2014/0189528, (“Chang”) which discloses a “dominant data frame” within the context of a CAN network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/W.C.K/
Examiner, AU 2414
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414